Citation Nr: 0310901	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  91-45 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.	Entitlement to an increased rating for residuals of a 
gunshot wound of the abdominal region (Muscle Group 
XIX) with muscle damage and thoracic kyphosis, 
currently rated as 30 percent disabling.

2.	Entitlement to an increased rating for residuals of a 
gunshot wound of the lumbar region (Muscle Group XX) 
with muscle damage, currently rated as 20 percent 
disabling.

3.	Entitlement to an increased rating for peritoneal 
adhesions, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1943 to 
November 1945.

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in New Orleans, Louisiana.  The Regional Office in 
Jackson, Mississippi (hereinafter RO) now has jurisdiction of 
this case.

The Board denied the issues listed on the title page in an 
October 1995 Decision. The veteran appealed this decision to 
the United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals) 
(hereinafter Court).  In a January 1999 decision, the Court 
vacated the October 1995 Board decision and remanded the case 
to the Board for additional development. The Board remanded 
the case to the RO in August 1999, and the requested 
development has been substantially accomplished.

The first issue has been characterized on the title page to 
reflect the fact that the RO has included thoracic kyphosis 
as part of the service connected residuals of the gunshot 
wound to the abdomen.  See March 2000 Supplemental Statement 
of the Case, Page 9.

A Board decision on these issues, dated September 2000, was 
vacated and remanded by the Court in November 2001 for 
further consideration.


REMAND

Once this case was at the Board, development was undertaken 
by the Board pursuant to regulations that were then in 
effect.  See e.g., 38 C.F.R. §§ 19.9, 19.31, 20.903, 20.1304 
(2002).  As part of that development the veteran and his 
representative need to be provided with notice of the 
contents of the Veterans Claims Assistance Act of 2000.  See 
38 U.S.C.A. § 5100 et. seq. (West 2002).  In addition other 
evidence was also obtained by the Board.  This all must be 
referred to the RO in view of the developments described 
below.

Prior to sending out notice concerning the evidence that had 
been obtained, pertinent provisions of 38 C.F.R. § 19.9 were 
invalidated by the United States Court of Appeals for the 
Federal Circuit.  See Disabled American Veterans, et. al. v. 
Secretary of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir. May 1, 2003).  The evidence must be reviewed by 
the RO prior to a Board determination on this matter.  
Consideration of the evidence by the RO has not been waived.  
Further, the RO must provide VCAA notice.

The Board regrets the additional delay a remand will cause in 
this case; however, it is necessary to ensure that the 
veteran receives every consideration entitled to him under 
the law.

Accordingly, the case is REMANDED for the following 
development:

1.  The RO should undertake to provide 
specific VCAA notice concerning evidence 
received, evidence needed, and which 
parties will obtain/provide such 
evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

2.  The RO should adjudicate the claims 
on appeal in light of all pertinent 
evidence and legal authority.  This 
readjudication should include 
consideration of the evidence received by 
the Board, to include whether additional 
development is needed.  The RO must 
provide adequate reasons and bases for 
its determination made by rating 
decision.

If the benefit sought on appeal remains denied, the RO should 
furnish to the veteran and his representative an appropriate 
supplemental statement of the case, and afford them the 
opportunity to provide written or other argument in response 
thereto before the claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



